Case 2:16-cr-00012-LGW-BWC Document 1019 Filed 08/10/20 Page 1 of 7



                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By CAsbell at 11:21 am, Aug 10, 2020
Case 2:16-cr-00012-LGW-BWC Document 1019 Filed 08/10/20 Page 2 of 7
Case 2:16-cr-00012-LGW-BWC Document 1019 Filed 08/10/20 Page 3 of 7
Case 2:16-cr-00012-LGW-BWC Document 1019 Filed 08/10/20 Page 4 of 7
Case 2:16-cr-00012-LGW-BWC Document 1019 Filed 08/10/20 Page 5 of 7
Case 2:16-cr-00012-LGW-BWC Document 1019 Filed 08/10/20 Page 6 of 7
Case 2:16-cr-00012-LGW-BWC Document 1019 Filed 08/10/20 Page 7 of 7
